DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-9, 12 and 14 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 2, 6, 12, and 14, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0172493 A1 to Dettloff et al. (hereinafter Dettloff) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 7 and 8, under 35 U.S.C. 103 as being unpatentable over Dettloff as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 9, under 35 U.S.C. 103 as being unpatentable over Dettloff as applied to claim 1 above, and further in view of US 2013/0217806 A1 to Gehringer et al. (hereinafter Gehringer) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 2, 6, 8, 9, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid) in view of US 2012/0172493 A1to Dettloff et al. (hereinafter Dettloff) and in further view of US 5,965,673 A to Hermansen et al. (hereinafter Hermansen).

Regarding claims 1, 2, 6, 8, 9, and 14, Hubschmid teaches an epoxy resin composition comprising an epoxy resin, a block copolymer or a core shell copolymer, and a polyoxyalkyleneamine hardener (See abstract, and para 13), used in the field of structural adhesives, composites and/or electrical components (para 1) coatings, impregnating resins, RTM process, aerospace and/or wind mill, (para 73). Hubschmid further teaches the epoxy resin can specifically be bisphenol A diglycidyl ether(para 15, 84 and 114), wherein the impact modifier is specifically a core-shell (See Table 6, para 95), and the hardener can be a combination of a Jeffamine and isophorone diamine (para 117), wherein the Jeffamine can be D-230, T-403, and XTJ-568 (Table 2, para 94). 
In example H, Hubschmid teaches using 100 parts of bisphenol A epoxy resin with 5 wt% impact modifier, and 30 parts of 72% jeffamine, 19% isophorone diamine, and 9% dimethyl-methylenebis(cyclohexylamine), (para 117 and 138, Table 10), which correlates to 95 parts of epoxy resin, 21.6 parts Jeffamine, 5.7 parts isophorone diamine, and 2.7 parts of dimethyl-methylenebis(cyclohexylamine). This further correlates to 17 wt% of polyetheramine and 6.7 wt% of cycloaliphatic amine per total wt of epoxy, cycloaliphatic amine and polyetheramine, which meets the claimed wt% cited in claims 1 and 14. The bisphenol A diglycidyl ether meets the epoxy resin cited in claims 1 and 2, the isophorone diamine meets the cycloaliphatic amine cited in claims 1, 3-5, and 14, and the above Jeffamine D-230, T-403, and XTJ-568 meets the polyetheramine having the formula (1), (3), and the formula prepared by the amination of butylene oxide capped alcohols cited in claims 6, 8, 9 and 14, as cited in page 9, line 244 to page 10, line 270 of the Applicant's specification. 
Hubschmid also teaches the above components are blended together at a temperature of 140-150 deg C (para 71), and degassed under vacuum (para 136-137), and subsequently cast and cured in a mold (para 71 and 138), which meets the claimed mixing step at elevated temperature and reduced pressure cited in claims 1 and 14.  The above core-shell polymers can also be in the form of particles (para 57), and Hubschmid further teaches the incorporation of the core shell copolymers with epoxy resins form opaque cured products. (para 61). This correlates to the above core shell copolymers as “light absorbers.”
Hubschmid also teaches that the composition is used in the field of casting resins, moldings and RTM processes (para 73).
Hubschmid does not explicitly teach subjecting the epoxy resin composition to an APG process. 
However, Dettloff teaches a curable composition comprising an epoxy resin composition, at least one alkanolamine curing agent and at least one styrenated phenol (para 7-12), used in the field of reinforcement materials and structural composite applications (para 16), which is the same field of use as cited above in Hubschmid. Dettloff also teaches in Table VI, examples 3 and 4, a bisphenol A diglycidyl ether (DER 383), Jeffamine D230, isophorone diamine, an alkanolamine and a styrenated phenol (para 86), which is using similar and compatible components as cited above in Hubschmid. Dettloff further teaches that processes used to produce cured composites include casting, impregnation, automatic pressure gelation(APG), VARTM, or the like (para 66). This teaching demonstrates to one skilled in the art that APG is a known process in the art that is suitable for casting/curing epoxy resin composites. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the APG process cited in Dettloff to cure/cast the epoxy resin composition of Hubschmid because Dettloff teaches the same field of use of epoxy resin compositions using similar and compatible components for structural composites as cited above in Hubschmid, and Dettloff further teaches that processes used to produce cured composites include casting, impregnation, automatic pressure gelation (APG), VARTM, or the like (para 66), which demonstrates to one skilled in the art that APG is a known process in the art that is suitable for casting/curing epoxy resin composites. ("The selection of known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).  Furthermore, Hubschmid also teaches that the composition is used in the field of casting resins, moldings and RTM processes (para 73) and Dettloff further teaches that processes used to produce cured composites include casting, impregnation, automatic pressure gelation (APG), VARTM, or the like (para 66), which teaches the functional equivalency between casting, RTM and APG process, and thus, one skilled in the art would also have found it obvious to use the APG process of Dettloff because it is a known functional equivalent to the casting in Hubsmid. (See MPEP 2144.06, Art Recognized Equivalence for the Same Purpose).
Hubschmid further teaches additives such as fillers can be added to the composition. (para 72).
Hubschmid also does not explicitly teach the one or more fillers listed in claim 1.
However, Hermansen teaches an epoxy-based composition comprising an epoxy prepolymer, a curing agent and thixotropic agents or fillers (See abstract) used in the same field of use of epoxy resin compositions as cited above in Hubschmid. Hermansen further teaches silica is a thixotropic agent that increases the shear viscosity (col 9, ln 28-40) and fillers such as alumina and mica provide thermal conductivity or reduce thermal expansion (col 9, ln 62-65).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to include the silica, alumina or mica fillers of Hermansen in the epoxy resin system of Hubschmid because Hermansen teaches the same field of use of epoxy resin compositions as cited above in Hubschmid, and Hermansen further teaches silica is a thixotropic agent that increases the shear viscosity (col 9, ln 28-40) and fillers such as alumina and mica provide thermal conductivity or reduce thermal expansion (col 9, ln 62-65).  
Regarding the "for the preparation of insulation systems..." this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the combination of Hubschmid, Dettloff, and Hermansen teaches each and every component of the claimed composition and Hubschmid further teaches that cured composite with the composition will have good thermal and mechanical properties (para 18 and 36). Thus, one skilled in the art would reasonably expect for the composition composite formed by APG cited above in the combination of Hubschmid, Dettloff, and Hermansen would be able to be used for insulation systems because the combination of Hubschmid and Dettloff teaches each and every component of the claimed composition and Hubschmid further teaches that cured composite with the composition will have good thermal and mechanical properties (para 18 and 36).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid) in further view of US 5,965,673 A to Hermansen et al. (hereinafter Hermansen) and further in view of US 5,171,769 A to Bull et al. (hereinafter Bull).

Regarding claim 12, Hubschmid teaches an epoxy resin composition comprising an epoxy resin, a block copolymer or a core shell copolymer, and a polyoxyalkyleneamine hardener (See abstract, and para 13), used in the field of structural adhesives, composites and/or protecting electrical components (para 1) coatings, impregnating resins, RTM process, aerospace and/or wind mill, (para 73). Hubschmid further teaches the epoxy resin can specifically be bisphenol A diglycidyl ether (para 15, 84 and 114), wherein the impact modifier is specifically a core-shell (See Table 6, para 95), and the hardener can be a combination of a Jeffamine and isophorone diamine (para 117), wherein the Jeffamine can be D-230, T-403, and XTJ-568 (Table 2, para 94). In example H, Hubschmid teaches using 100 parts of bisphenol A epoxy resin with 5 wt% impact modifier, and 30 parts of 72% jeffamine, 19% isophorone diamine, and 9% dimethyl-methylenebis(cyclohexylamine), (para117 and 138, Table 10), which correlates to 95 parts of epoxy resin, 21.6 parts Jeffamine, 5.7 parts isophorone diamine, and 2.7 parts of dimethyl-methylenebis(cyclohexylamine). This further correlates to 17 wt% of polyetheramine and 6.7 wt% of cycloaliphatic amine per total wt of epoxy, cycloaliphatic amine and polyetheramine, which meets the claimed wt%. The bisphenol A diglycidyl ether meets the epoxy resin cited in claims 1 and 2, the isophorone diamine meets the cycloaliphatic amine cited in claims 1, 3-5, and 14, and the above Jeffamine D-230, T-403, and XTJ-568 meets the polyetheramine having the formula (1), (3), and the formula prepared by the amination of butylene oxide capped alcohols cited in claims 6, 8, 9 and 14 as cited in page 9, line 244 to page 10, line 270 of the Applicant's specification. 
Hubschmid also teaches the above components are blended together at a temperature of 140-150 deg C (para 71), and degassed under vacuum (para 136-137), and subsequently cast and cured in a mold (para 71 and 138), which meets the claimed mixing step at elevated temperature and reduced pressure and the article cited in claim 12. The above core-shell polymers can also be in the form of particles (para 57), and Hubschmid further teaches the incorporation of the core shell copolymers with epoxy resins form opaque cured products. (para 61). This correlates to the above core shell copolymers as “light absorbers.”
Hubschmid further teaches additives such as fillers can be added to the composition. (para 72). 
Hubschmid also does not explicitly teach the one or more fillers listed in claim 12.
However, Hermansen teaches an epoxy-based composition comprising an epoxy prepolymer, a curing agent and thixotropic agents or fillers (See abstract) used in the same field of use of epoxy resin compositions as cited above in Hubschmid. Hermansen further teaches silica is a thixotropic agent that increases the shear viscosity (col 9, ln 28-40) and fillers such as alumina and mica provide thermal conductivity or reduce thermal expansion (col 9, ln 62-65).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to include the silica, alumina or mica fillers of Hermansen in the epoxy resin system of Hubschmid because Hermansen teaches the same field of use of epoxy resin compositions as cited above in Hubschmid, and Hermansen further teaches silica is a thixotropic agent that increases the shear viscosity (col 9, ln 28-40) and fillers such as alumina and mica provide thermal conductivity or reduce thermal expansion (col 9, ln 62-65).  
Hubschmid also does not explicitly teach the article such as the bushing, switchgear or transformer. 
However, Bull teaches a filled thixotropic resin composition comprising an epoxide resin, a filler, a thickening agent and a curing agent (See abstract), used in the field of encapsulation, protection, insulation and the potting of electrical components (col 1, In 8-12 and col 9, In 51- 56), which is the same field of use as epoxy resin compositions used for protecting electrical components as cited above in Hubschmid. Bull further teaches that examples of electronic components include insulation of transformers or bushings (col 9, In 51-56) or components with where excellent impregnation is required such as transformers, (col 10, In 31-33). Furthermore, Hubschmid teaches that the same field of protecting electronic components (para 1), and is suitable for use as a pressing compositions or impregnating resins (para 73), and also teaches that the composition has improved toughness and impact resistance. (para 9 and 106). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the epoxy resin composition of Hubschmid for the protection and insulation of the electronic components such as bushings or the impregnation of transformers Bull because Hubschmid teaches that the same field of protecting electronic components (para 1), is suitable for use as a pressing compositions or impregnating resins (para 73), and also teaches that the composition has improved toughness and impact resistance. (para 9 and 106). 
Hubschmid does not explicitly teach subjecting the epoxy resin composition to an APG process. 
However, the article is defined by the process of APG and this is a product-by-process claim. Here, the combination of Hubschmid, Hermansen, and Bull teaches each and every component of the article such as the composition and the insulation of transformer or bushing components. Thus, the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product - by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claims unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubschmid in further view of Dettloff, and in further view of Hermansen, as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng). 

Regarding claim 7, as cited above and incorporated herein, the combination of Hubschmid, Dettloff and Hermansen, teaches claim 1. 
Hubschmid does not explicitly teach the polyetheramine having the claimed formula (2).
However, Zheng teaches a liquid curing agent composition comprising a polyamine and a dicyandiamide used to cured an amine/epoxy composition (See abstract), used in the field of fiber reinforced composites with insulating properties and for airframe and aircraft (para 1- 2), which is in the same field of epoxy reinforced composites cited above in Hubschmid. Zheng further teaches the polyamine can include a combination of at least one major polyamine and at least one minor polyamine (See claim 8), wherein the major polyamine can be cycloaliphatic and the minor polyamine can be polyetheramines (para 101) wherein particularly suitable major cycloaliphatic amines include isophorone diamine (para 71 and 101) and particularly suitable minor polyetheramines include Jeffamines such as D230, T430, ED600 and ED900 (para 70 and 102). The above ED600 and ED900 qualify as the claimed polyetheramine having formula (2) as cited in page 9, line 250-255 of the Applicant's specification. The above teaching in Zheng further demonstrates to one skilled in the art that ED600 and ED900 are particularly suitable polyetheramines to be used in curing compositions for epoxy resin compositions. Zheng further teaches that the combination of the major and minor polyamines, the major polyamine serves a main curing agent and the minor amine provides good solubilizing environment for the major curing agent without adversely affecting the property of the curing agent (para 65)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Jeffamine ED600 and/or ED900 of Zheng for the Jeffamine in Hubschmid because Zheng teaches same field of epoxy reinforced composites cited above in Hubschmid, Zheng further teaches the polyamine can include a combination of a major polyamine such as a cycloaliphatic polyamine and a minor polyamine such as polyetheramines (para 101), wherein particularly suitable polyetheramines include Jeffamines such as D230, T430, ED600 and ED900 (para 70), and the above teaching in Zheng further demonstrates to one skilled in the art that ED600 and ED900 are particularly suitable polyetheramines to be used in curing compositions for epoxy resin compositions, and Zheng further teaches that the above minor amine (i.e. polyetheramine) provides good solubilizing environment for the major curing agent without adversely affecting the property of the curing agent (para 65). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-9, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766  


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766